Citation Nr: 1526740	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-33 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as posttraumatic stress disorder (PTSD), schizophrenia, bipolar disorder and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran served in active duty from May 1986 to May 1989 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction lies with the RO in Atlanta, Georgia.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The issue on appeal has been previously adjudicated as two separate claims for service connection for PTSD and schizophrenia.  However, the Board has recharacterized the Veteran's claim as a single claim for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, schizophrenia, bipolar disorder and generalized anxiety disorder, is the result of a conceded stressor during military service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, schizophrenia, bipolar disorder and generalized anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5, and this change applies to claims pending before the AOJ on August 4, 2014, such as this one, which was not certified to the Board until September 24, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).  However, any error in this regard is harmless in light of the fully favorable determination herein.)

First, the Board finds there is evidence of a current psychiatric disability, which has been diagnosed as PTSD, schizophrenia, bipolar disorder, and generalized anxiety disorder.  See January 2011 and August 2012 VA examination reports; see also June 2011, February 2010, March 2011, March 2013 and April 2014 VA treatment records.  

Additionally, VA has conceded the Veteran's stressor concerning an incident at Fort Sill in which he witnessed a brutal attack of another soldier.  
Regarding the final element of service connection, nexus, the January 2011 VA examiner attributed the Veteran's psychiatric disorder to the attack he witnessed at Fort Sill.  Other VA mental health professionals discussed the same stressor event from military service in diagnosing the Veteran's PTSD, bipolar disorder and generalized anxiety disorder.  See, e.g., the December 2006, February 2010, May 2010 and July 2014 VA treatment records.  Moreover, in a May 2011 addendum opinion, the January 2011 VA examiner opined that the in-service stressor event aggravated the Veteran's schizophrenia.  While the August 2012 VA examiner opined that it was less likely than not that the Veteran's schizophrenia was related to service, the examiner's rationale indicates otherwise, as he states it would be pure speculation to determine whether the Veteran's in-service experiences are related to his development of schizophrenia.  Further, the Board finds the Veteran's account of the onset of his psychiatric symptoms competent and credible, and given the medical diagnoses of his treating VA clinicians, whose assessments are based on that history, and resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER
Service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, schizophrenia, bipolar disorder and generalized anxiety disorder, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


